772 F.2d 667
William Jasper DARDEN, Petitioner-Appellant, Cross-Respondent,v.Louie L. WAINWRIGHT, Secretary, Department of Corrections,State of Florida, Respondent-Appellee, Cross-Petitioner.
No. 81-5590.
United States Court of Appeals,Eleventh Circuit.
Aug. 30, 1985.

Robert Augustus Harper, Jr., John Perry, Tallahassee, Fla., for petitioner-appellant, cross-respondent.
Richard W. Prospect, Asst. Atty. Gen., Daytona Beach, Fla., for respondent-appellee, cross-petitioner.
Appeals from the United States District Court for the Middle District of Florida.
Before GODBOLD, Chief Judge, RONEY, TJOFLAT,* HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, ANDERSON and CLARK, Circuit Judges, and MORGAN, Senior Circuit Judge.**ORDER


1
Darden's motion, filed August 29, 1985, to stay the mandate for 30 days and stay his execution pending application for certiorari, is DENIED.



*
 Judge Gerald Bard Tjoflat did not participate in this decision


**
 Judge Joseph W. Hatchett, having recused himself, did not participate in this decision.  Senior Circuit Judge Lewis R. Morgan elected to participate in this decision pursuant to 28 U.S.C. Sec. 46(c)